Citation Nr: 1232060	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-33 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a lumbar spine disorder with sciatica. 

4.  Entitlement to service connection for xerostomia secondary to medication. 

5.  Entitlement to service connection for loss of sexual desire secondary to medication. 

6.  Entitlement to service connection for dumping syndrome secondary to service-connected disabilities.  

7.  Entitlement to service connection for temporal mandibular joint dysfunction with bruxism and jaw pain. 

8.  Entitlement to service connection for migraines or other chronic headaches. 

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for xerostomia and painful teeth.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service with the Navy from July 13 to September 29, 1970, and with the Army from January 1974 to April 1975.  

This appeal arises to the Board of Veterans' Appeals (Board) from May 2008 and later rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The May 2008 rating decision, in pertinent part, denied service connection for the lumbar spine, for sciatica, and for a left ear hearing loss disability (service connection for hearing loss in the right ear was granted).  The Veteran submitted a timely notice of disagreement (hereinafter: NOD); however, in September 2009, the RO granted service connection for a left ear hearing loss disability.  Thus, service connection for the left ear is no longer on appeal.

This appeal also arises from an August 2010 RO rating decision that denied service connection for dumping syndrome.  This appeal also arises from a September 2010 RO rating decision that, in pertinent part, denied service connection for residuals of traumatic brain injury, a cervical spine disorder, xerostomia and painful teeth secondary to medication, loss of sexual desire secondary to medication, dizziness/vertigo/insomnia secondary to head trauma or medication, insomnia secondary to tinnitus and depression, hypertension, temporal mandibular joint dysfunction with bruxism (teeth grinding) and jaw pain, and for migraines or other chronic headaches. 

This appeal also arises from a January 2011 rating decision that denied service connection for post-traumatic stress disorder (PTSD) and denied compensation under 38 U.S.C.A. § 1151 for any acquired psychiatric disorder (psychoses, anxiety, insomnia, mood swings, depression) and migraines, and denied compensation under § 1151 for xerostomia claimed due to medication prescribed by VA. 

The Veteran submitted a timely VA Form 9, Appeal to the Board of Veterans' Appeals, in March 2011 that indicates a desire to withdraw an appeal for service connection for painful teeth, for vertigo and earaches, and for hypertension.  Thus, that part of the September 2010 rating decision is no longer on appeal.  

In November 2011, the Veteran withdrew all hearing requests.  

In February 2012, the RO granted service connection for depression, to include symptoms of anxiety, attention disorder, concentration disorder, memory loss, behavioral disorder, and insomnia and assigned initial ratings.  The Veteran has not disagreed with this rating decision.  Because of this grant of benefits, separate appeals for service connection for insomnia due to other etiology (medication, tinnitus, and/or depression) and an appeal for compensation under § 1151 for insomnia are rendered moot.  Moreover, the appeal for compensation under § 1151 for depression, anxiety, and other psychiatric symptoms has also been rendered moot by the February 2012 RO rating decision. 

In February 2012, the Veteran wrote to the RO and clarified that he desired to withdraw the following claims: service connection for PTSD, bilateral arm pains, shoulder pain, sleep apnea, degenerative muscular disease of the lower back, buttocks, and legs, attention deficit disorder, paranoia, personality disorder, mood swings, alcohol dependence, anxiety disorder, and concentration disorder, a higher rating for tinnitus, and a claim for a total disability rating based on individual unemployability.  He desired that the following service connection claims remain on appeal: traumatic brain injury; cervical spine disability; lumbar spine disability with sciatica; a bilateral hearing loss disability; xerostomia, dry mouth and toothaches due to medication; loss of sexual desire due to medication; dizziness and vertigo due to medication; insomnia due to depression; dumping syndrome with hiatal hernia secondary to depression, tinnitus, and spinal pains, hypertension, temporal mandibular joint syndrome with bruxism and jaw pains; chronic migraines and headaches; and he desired to continue his claim for compensation under 38 U.S.C.A. § 1151 for xerostomia, dry mouth, and toothache.  As noted above, the appeal for service connection for insomnia has been granted by the RO and is no longer on appeal.  Moreover, because service connection for a bilateral hearing loss disability is now in effect, his appeal for such is moot.

In a March 2011 substantive appeal, the Veteran withdrew his appeal for service connection for hypertension.  Because of that withdrawal, the September 2010 rating decision that denied service connection for hypertension became final after one year (a statement of the case (hereinafter: SOC) was issued in September 2010).  The Veteran's request to continue his appeal for service connection for hypertension, received in February 2012, cannot be accepted as a new notice of disagreement (hereinafter: NOD), as it is untimely with respect to the September 2010 rating decision.  38 C.F.R. § 20.204 (c).  However, the March 2012 letter from the Veteran will be accepted as an application to reopen a claim for service connection for hypertension.  This matter is referred to the RO for appropriate action.  

In a December 2011 letter, the Veteran listed 30 claims that he desired be adjudicated.  All but one of the listed claims have been addressed by the RO.  One new claim, that of service connection for a hiatal hernia claimed secondary to several other disabilities, has not yet been addressed by the RO.  In his February 2012 withdrawal of several claims, he indicated a desire to continue the hiatal hernia claim.  The claim for service connection for hiatal hernia is therefore referred to the RO for appropriate action.  

As noted above, this appeal also arises from a January 2011 RO rating decision that denied compensation for xerostomia under 38 U.S.C.A. § 1151.  The Veteran submitted a timely NOD in January 2011.  No SOC has been issued addressing this § 1151 claim.  In accordance with 38 C.F.R. §§ 19.9, 19.26, 19.29, 19.30 (2011), unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by the Veteran or his representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.  

In an August 18, 2010-dated rating decision cover letter, the RO notified the Veteran that a claim for service connection for pneumonia was received on April 10, 2009, and that the pneumonia claim remained pending.  A review of the claims files reflects no claim for service connection for pneumonia.  This is referred to the RO for appropriate action.

In January 2008, the Veteran appointed the Disabled American Veterans National Service Organization as his representative.  In September 2010, the Veteran revoked that appointment and then appointed a private attorney to represent him.  In January 2011, the private attorney withdrew from representing the Veteran.  The Veteran then appointed The American Legion as his representative.  In March 2011, the RO received a letter from a spokesman of The American Legion indicating that it has withdrawn from representing the Veteran.  Both withdrawals from representation mentioned above were completed prior to certification of the appeal and otherwise appear to have been made within guidelines for withdrawal of a representative, as set forth at 38 C.F.R. §§ 14.631 (c), 20.608.  Thus, the Veteran is unrepresented in this appeal.

Service connection for a lumbar spine disorder, including sciatica; service connection for xerostomia and painful teeth claimed due to medication; service connection for loss of sexual desire; service connection for dumping syndrome; service connection for temporal mandibular joint dysfunction with bruxism and jaw pain; and entitlement to compensation under 38 U.S.C.A. § 1151 for xerostomia and painful teeth are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that residuals of traumatic brain injury are due to service, to include an in-service head injury.

2.  The most probative evidence of record is against a finding that a cervical spine disability, to include degenerative joint disease, is etiologically related to service, to include an in-service head injury.  

3.  The most probative evidence of record is against a finding that chronic migraines are due to service, to include an in-service head injury. 


CONCLUSIONS OF LAW

1.  Traumatic brain injury was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  A cervical spine disability, to include degenerative joint disease, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  A chronic headache disability, to include migraines, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

A DD-214N and other service personnel records reflect that from July 13 to August 24, 1970, as a Navy reservist, the Veteran attended recruit training at Great Lakes Naval Training Center, Illinois.  From August 28 to September 29, 1970, he was assigned to the United States Naval Academy's preparatory school.  Certain claims adjudicated below stem from a head injury sustained during recruit training and/or attendance at the Naval Academy's preparatory school.  He was disenrolled from the Naval Academy's preparatory school on September 29, 1970, after color blindness, a disqualifying defect, was discovered.  He had entered recruit training while in the Naval Reserve and he entered the preparatory school from recruit training.  Following his release from the preparatory school, he did not incur a binding active duty commitment based on his short period of preparatory school attendance.  A DD-Form 214N reflects that the Veteran was credited with 2 months and 17 days of active service from July 13 to September 29, 1970; however, according to 38 C.F.R. § 3.6 (c) (5), under these circumstances, his recruit training at Great Lakes Naval Training Center and his attendance at the preparatory school are deemed to be active duty for training (hereinafter: ACDUTRA).  

Traumatic Brain Injury

The Veteran's service treatment reports (STRs) reflect that he was sound at entry in July 1970.  An STR reflects that on August 4, 1970, he arrived at a military hospital via ambulance.  He had been hit in the head while playing football.  The diagnosis was contusion of the leftt temporal area.  No further treatment is noted.  

A report of medical examination for appointment to the Naval Academy preparatory school, dated August 28, 1970, reflects that the head was normal.  The Veteran's vision was not normal, however, he had failed the Falant color vision test and he was discharged from the Naval Academy preparatory school on September 29, 1970, due to color blindness.  

During an enlistment examination for the Army in June 1973, the Veteran completed a report of medical history, on which he checked "no" to history of swollen or painful joints; frequent or severe headaches, dizziness or fainting spells; 

head injury; arthritis, rheumatism, or bursitis; and, recurrent back problems.  He was examined and found normal; no relevant defect was noted.  The STRs contain no record of any relevant complaint or treatment during his Army service.  A DD-214 reflects that during Army service, he was a light weapons Infantryman, but he had no combat service.

In April 1975, just prior to discharge from the Army, the Veteran completed a report of medical history questionnaire and checked "no" history of any relevant defect.  He did check "yes" to a history of broken bones, however.  The physician noted that the Veteran had suffered a right hand fracture and right clavicle fracture prior to service.  The April 1975 discharge examination report is negative for any relevant defect.  

In January 2008, the Veteran submitted an original claim for benefits, but mentioned only his back injury, sciatica, hearing loss, and tinnitus.  He did not mention a head injury.  

In May 2009, the Veteran's spouse submitted a claim on behalf of the Veteran.  The Veteran had claimed that he suffered a head injury at the Naval Academy preparatory school.  In June 2009, the Veteran reported that during advanced training for the Army, he suffered an additional head injury when a telephone pole was dropped onto his head and shoulders.  He reported that migraine headaches, temporal mandibular joint, xerostomia, vertigo, and bruxism are secondary to these head injuries. 

A July 2009 VA mental health note reflects that the Veteran complained of "shaken head syndrome" that he claimed was incurred when hit on the head while playing football on August 4, 1970. 

In August 2009, the RO received copies of several medical articles concerning traumatic brain injury that the Veteran had sent to various elected officials, including the President.  

In September 2009, the RO received copies of Social Security Administration (SSA) records that reflect that the Veteran received SSA disability benefits since October 1998 due to degenerative disc disease of the lumbar spine.  

In September 2009, the RO also received additional medical articles and argument concerning traumatic brain injury.  The Veteran asserted that his traumatic brain injury had caused his now-service-connected-tinnitus, among other residuals.  He asserted that his head injury led to post-concussion syndrome and a contra coup injury (a traumatic brain injury in which the brain is bruised). 

In December 2009, a VA examiner offered an assessment of remote history of concussion, history of migraines, and history of vertigo, among others.  A magnetic resonance imaging study (MRI) of the brain and a dementia work-up were recommended.  The physician stated, "[i]t is my opinion that this gentleman's current symptoms are not related to his history of concussion while active military."  

A March 2010 VA neurology consultation report reflects that a recent MRI study was negative.  The report also reflects a reported history of a traumatic brain injury since 1970.  The diagnoses were: traumatic brain injury with memory loss; and, migraines.  The examiner, a clinical psychologist, opined that the residual migraines would interfere with concentration.  In a March 2010 addendum report, the clinical psychologist concluded that there are a number of possible etiologies for the Veteran's emotional difficulties, physical impairments, and cognitive deficits that make it "impossible" to determine which particular etiology is correct.  

A March 2010 VA compensation examination report reflects that the Veteran reported that he had been knocked unconscious during football practice in 1970 when he sustained a blunt force trauma to the front of the head.  He also reported head injuries due to acoustical trauma from munitions explosions during Army training that left him dazed and seeing stars.  He described tingling in the hands.  Impotence began three years prior to the present date.  X-rays showed degenerative arthritic changes.  The physician opined that it is at least as likely as not the cervical spine degenerative joint disease is a progression of head and neck trauma from the impact of an explosion.  In another statement, the physician stated that the reported loss of consciousness during active service made it at least as likely as not that traumatic brain injury residuals are related to an in-service contusion.  

A July 2010 VA compensation examination report contains a diagnosis of remote mild traumatic brain injury.  The examiner, a certified physician's assistant, concluded that it is unlikely that the current diagnosis is related to a head injury during active service and that it is at least as likely as not that that it is related to other factors, such as migraines in the general population.  The rationale included the fact that the Veteran functioned at a high level as a bank examiner for many post-service years and that he did not seek any treatment for this until the year 2000.  

VA clinical reports dated in 2011 and 2012 show continued symptoms but do not link any traumatic brain injury-related symptom to military service.  

Medical professionals have examined the Veteran, reviewed the pertinent medical history, offered their diagnoses, and have arrived at differing conclusions concerning the etiology of any current residuals of a traumatic brain injury from active military service.  However, the Board does not find that the evidence is in equipoise inasmuch as the most probative evidence is against the claim.  The Board acknowledges that service treatment records establish that the Veteran sustained a contusion to the left temporal area in service in August 1970 while playing football.  The service treatment records do not document any loss of consciousness or manifestation of brain trauma.  Indeed, the Veteran completed medical history reports in June 1973 and April 1975 wherein he denied any relevant symptoms.  The December 2009 VA medical opinion that dissociates traumatic brain injury from active service contains no rationale, and thus, is of limited probative value.  The March 2010 medical opinion that relates residuals of traumatic brain injury to a head contusion is based on an unsubstantiated report by the Veteran of a loss of consciousness in service.  Thus, the favorable opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

The July 2010 VA medical opinion that concluded it is unlikely that the current diagnosis of traumatic brain injury is related to a head injury during service, was supported by rationale, and as such, is afforded great probative value.  Nieves-Rodriguez, 22 Vet. App., at 301.  

The Veteran attributes any residual of traumatic brain injury to trauma sustained during active service.  While his opinion is competent with respect to observance of symptoms readily observable, he is not competent as to matters requiring medical expertise, such as a clinical diagnosis or etiological opinion.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for residuals of a traumatic brain injury is denied. 

Cervical Spine Disorder

The STRs do not reflect a neck or spine injury.  In April 1975, just prior to discharge from the Army, the Veteran completed a report of medical history questionnaire and checked "no" to a history of any relevant defect.  

In January 2008, the Veteran submitted an original claim for benefits, but he did not mention the cervical spine; however, in June 2009, the Veteran reported that during advanced training for the Army, he suffered a head injury when a telephone pole was dropped onto his head and shoulders.  He reported that this injured his spine. 

In September 2009, the Veteran specifically mentioned neck pain due to head injury during active service.  

A March 2010 VA compensation examination report reflects that the Veteran reported chronic neck pain radiating to the shoulders, both hands, and to the jaw and teeth.  Impotency was also reported.  A cervical spine X-ray showed degenerative arthritic changes.  The diagnosis was cervical spine degenerative joint disease.  The physician opined that it is at least as likely as not that the cervical spine condition was related to head and neck trauma due to an explosion.  

VA clinical reports dated in 2011 and 2012 show continued symptoms but do not link any cervical spine-related symptom to military service.  

The medical professionals have examined the Veteran, reviewed the pertinent medical history, offered their diagnoses, and have arrived at a conclusion concerning the etiology of cervical spine degenerative joint disease.  However, the Board does not find that the evidence is in equipoise as the preponderance of the most probative evidence of record is against the claim.  In this regard, the Board notes that the favorable March 2010 VA nexus opinion is based on the Veteran's subjective and unsubstantiated report of head trauma from explosion(s) and a dropped telephone pole in service.  Significantly, the service treatment records are negative in this regard.  Indeed, the Veteran completed medical history reports in June 1973 and April 1975 wherein he denied relevant symptoms.  As such, the Board does not find him to be credible in this regard.  Thus, the favorable medical opinion is based on an inaccurate factual premise, and therefore cannot be afforded probative weight.  Nieves-Rodriguez, Reonal, both supra. 

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for a cervical spine disability, to include degenerative joint disease, is denied. 


Chronic Headache Disability, to include migraines

The STRs are negative for complaint of, or treatment for, migraines or other headaches.  

In June 2009 and at various times thereafter, the Veteran requested service connection for migraines.  He claimed that these were caused by head trauma.  

An October 2009 VA out-patient treatment report reflects that the Veteran reported that his headaches occurred almost daily.  The report offers a diagnosis of migraine headaches.  A February 2010 VA neurology consultation report also reflects chronic migraines.

The service treatment reports are negative for any complaints or finding of headaches.  Indeed, in June 1973, the Veteran denied a history of headaches.  A March 2010 VA examiner's opinion relating symptoms including headaches to a concussion in service is based on an inaccurate factual premise as a concussion has not been shown to have been incurred in service.  Thus, it is not afforded probative weight.  See Nieves-Rodriguez, Reonal, both supra.  Likewise, a July 2010 VA traumatic brain injury compensation examination report reflects that the Veteran reported a head injury while at the preparatory school for the Naval Academy, and headaches after the injury.  The physician offered diagnoses of migraine headaches and vertigo and associated them with traumatic brain injury.  This nexus opinion is based on an inaccurate factual premise as a traumatic brain injury has not been shown to have been incurred in service.  Again, it is noted that the Veteran denied having headaches in 1973, subsequent to the head injury.  Thus, the opinion is not afforded probative weight.  See Nieves-Rodriguez, Reonal, both supra.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for headaches is denied.


ORDER

Service connection for traumatic brain injury is denied.  

Service connection for a cervical spine disability, to include degenerative disc disease, is denied.  

Service connection for a chronic headache disability, to include migraines, is denied. 


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Service Connection for a Lumbar Spine Disorder with Sciatica

The STRs do not reflect a spine injury.  In April 1975, just prior to discharge from the Army, the Veteran completed a report of medical history questionnaire and checked "no" history of any relevant defect.  

In January 2008, the Veteran submitted an original claim for benefits for lumbar spine degenerative disc disease and sciatica.  He submitted a January 2008 VA out-patient treatment report that notes an old compression fracture at L1 and marked degenerative disc disease at L4-5.  The physician opined that it is as likely as not that this condition is related to a back injury that the Veteran reported during active service.  

In June 2009, the Veteran reported that during advanced training for the Army at Fort Leonard Wood, he suffered an injury when a telephone pole was dropped onto his head and shoulders.  He reported that this injured his spine.  He reported that he had originally injured his back while playing football at the Naval Academy's prep school. 

In August 2009, the Veteran submitted private treatment reports.  One such report is an April 1998 report with a May 1998 addendum that discusses that X-rays showed a deformity at the L1 vertebral body, which might represent a congenital defect or an old compression fracture.  A June 1998 insurance company examination report reflects that the Veteran reported an on-the-job back injury in December 1997 with no previous back injury.  An August 1999 report reflects that the Veteran had suffered an L1 compression fracture in 1997, while working for a private company.  An electromyography study confirmed sciatica.  The impression was L4-5 and L5-S1 degenerative disc disease with sciatica. 

The Veteran should be examined to determine the nature and etiology of any lumbar spine disability, including sciatica. 

Service Connection for Xerostomia and Painful Teeth, Claimed Secondary to Medication 

Xerostomia is dryness of the mouth from salivary gland dysfunction, as in Sjögren's syndrome, Dorland's Illustrated Medical Dictionary 1850 (28th ed. 1994)). 

The STRs do not reflect any relevant complaint.  

In May 2009, the Veteran asserted that he had xerostomia due to his depression medication.  He submitted a private medical record titled, "Tulsa Community College Dental Hygiene Program, MP300".  On that report, an examiner has annotated, "5/19/09 Pt suffers from xerostomia due to medical meds and conditions.  Xerostomia is directly related to increased caries and other problems."  

In June 2009, he asserted a relationship between head trauma and xerostomia.  In September 2009, his spouse asserted that dry mouth had caused the Veteran to suffer tooth decay and other dental or gum damage.  In February and July 2010 letters, the Veteran again asserted his xerostomia claim, adding toothache, tooth pain, and jaw pain to the claim.  

As noted above, VA's duty to assist includes offering the Veteran an examination to determine the nature and etiology of his claimed xerostomia and other oral and dental symptoms.  

Service Connection for Loss of Sexual Desire, Claimed Due to Medication

Correspondence received at the RO in February 2010 reflects that the Veteran has reported that he has acquired a sexual dysfunction due to medications.  A March 2010 VA compensation examination report is ambiguous in that it reports that erections are achieved and that no erection is achieved.  The report notes that ejaculation is painful and that the Veteran has received no treatment for impotence.   

VA's duty to assist includes offering an examination to determine the nature and etiology of the claimed disorder manifested by loss of sexual desire. 

Service Connection for Dumping Syndrome, Claimed Secondary to Service-Connected Disabilities

Dumping syndrome is defined as a complex reaction thought to be secondary to excessively rapid emptying of the gastric contents into the jejunum, manifested by nausea, weakness, sweating, palpitation, varying degrees of syncope, often sensation of warmth, and sometimes diarrhea, occurring after ingestion of food by patients who have had partial gastrectomy and gastrojejunostomy; called also post-gastrectomy syndrome, Dorland's Illustrated Medical Dictionary 1628 (28th ed. 1994).  

In December 2004, the Veteran underwent gastric bypass surgery at a private hospital.  A January 2008 VA out-patient treatment report notes a history of gastric bypass surgery and subsequent loss of 170 pounds of body weight.  

In June 2009, the Veteran described a vicious cycle wherein anxiety aggravated his stomach disorder and vice-versa and he reported that medication prescribed by VA must be taken with food, which then further aggravated his dumping syndrome.  February 2010 correspondence reflects that the Veteran asserted that his low back disability led to his weight gain, which led to a need for the gastric bypass surgery.

VA's duty to assist includes offering an examination to determine the nature and etiology of the claimed disorder. 

Service Connection for Temporal Mandibular Joint dysfunction with Bruxism and Jaw Pain

The Veteran's STRs do not mention any complaint of temporal mandibular joint, bruxism, or jaw pain.  

In March 2009, the Veteran requested service connection for temporal mandibular joint and grinding of teeth.  He submitted a January 2009 VA out-patient treatment report that notes severe toothache and grinding of teeth.

In June 2009, the Veteran reported that temporal mandibular joint and teeth grinding are secondary to head and neck trauma.  

VA's duty to assist includes offering an examination to determine the nature and etiology of the claimed disorder. 

Compensation under 38 U.S.C.A. § 1151 for Xerostomia and Painful Teeth

The claims files do not reflect that an SOC has been issued concerning 38 U.S.C.A. § 1151 compensation for xerostomia and painful teeth.  The Court has held that an unprocessed NOD be remanded, rather than referred, to the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is remanded for the following action:

1.  The AMC should make arrangements for an examination of the lumbar spine by an appropriate specialist, (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the claims files including the December 1997 lumbar spine injury, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine the lumbar spine, and offer a diagnosis, as appropriate.  With respect to the Veteran's reported history of in-service back trauma, his recollection of the rigors of Army training, including prisoner-of-war survival and resistance training, should be accepted as credible.  The physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that any current lumbar spine disability was caused by or aggravated by active military service.  The physician is then asked to address the etiology of the Veteran's sciatica.  The physician should offer a rationale for any conclusion in a legible report.  

2.  The AMC should make arrangements for an appropriate examination by a dental specialist or ear-nose-throat specialist to determine the nature and etiology of the Veteran's claimed xerostomia and dental and oral symptoms.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, as appropriate.  

The physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that any dental, oral, or salivary gland disorder was caused by or aggravated by active military service.  If that answer is "no" then the physician is asked to address whether it is at least as likely as not that any dental, oral, or salivary gland disorder is caused by or aggravated by any medication taken for any service-connected disability.  The physician should offer a rationale for any conclusion in a legible report.  

Concurrent with the above-requested development, the AMC should make arrangements for an examination by an appropriate specialist to determine the nature and etiology of the Veteran's claimed temporal mandibular joint, bruxism, or jaw pains.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, as appropriate.  

The physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that any temporal mandibular joint, bruxism, and/or jaw pain was caused by or aggravated by active military service.  If that answer is "no" then the physician is asked to address whether it is at least as likely as not that any temporal mandibular joint, bruxism, and/or jaw pain is caused by or aggravated by any service-connected disability or any medication taken for any service-connected disability.  The physician should offer a rationale for any conclusion in a legible report.  

3.  The AMC should make arrangements for an examination by an appropriate specialist to determine the nature and etiology of the Veteran's claimed loss of sexual desire, claimed secondary to medication.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, as appropriate.  

The physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that any related disorder was caused by or aggravated by active military service.  If that answer is "no" then the physician is asked to address whether it is at least as likely as not that any related disorder is caused by or aggravated by any medication taken for any service-connected disability.  The physician should offer a rationale for any conclusion in a legible report.  

4.  The AMC should make arrangements for an examination by an appropriate specialist to determine the nature and etiology of dumping syndrome.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, as appropriate.  

The physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that any gastrointestinal-related disorder, such as dumping syndrome or post-gastrectomy syndrome, was caused by or aggravated by active military service.  If that answer is "no" then the physician is asked to address whether it is at least as likely as not that any related disorder is caused by or aggravated by any medication taken for any service-connected disability.  The physician should offer a rationale for any conclusion in a legible report.  

5.  The RO should issue an SOC with respect to the denial of § 1151 compensation for xerostomia.  The Veteran should be informed that, under 38 C.F.R. § 20.302 (2011), he has 60 days from the date of mailing of the statement of the case to file a substantive appeal or a request for an extension of time to do so.  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

6.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the service connection claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


